Citation Nr: 0738904	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-21 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1996 to August 
2000, and also had a period of active service in March 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In June 2007 the veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The June 2005 rating decision also awarded service connection 
for depression and a left knee disability, and assigned 
ratings for those disabilities.  The veteran has not 
expressed disagreement with that portion of the June 2005 
rating decision.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a low back disability related to 
service.

2.  The medical evidence does not reveal a current left hip 
disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in November 2004 the veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required to enable 
VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  The VCAA letters informed the 
veteran that she should submit any medical evidence pertinent 
to her claims.  VCAA notice was provided to the appellant 
prior to the initial adjudication.  Pelegrini.  In March 2006 
the veteran received notice regarding the assignment of a 
disability rating and/or effective date for award of any 
benefit.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records, as well 
as a VA examination that addressed the medical matters 
presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  Accordingly, 
the Board will address the merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Low back

The veteran asserts that she injured her back in a March 1997 
forklift accident during service.  A March 1997 service 
medical record noted that the veteran caught her thigh 
between a filing cabinet and a forklift.  The veteran 
complained of having a bruise.  The veteran had full range of 
motion of the left hip; there was no hematoma but mild 
bruising was noted.  There were no findings or complaints 
related to the back.  The remaining service medical records 
(for the period of August 1996 to August 2000) contain no 
complaints or treatment related to a back disability.  The 
veteran indicated that she was taking Motrin for her back and 
knee on a January 2000 dental record.  The veteran made no 
mention of any back problems on a June 2000 Report of Medical 
Assessment.

A February 2002 private medical record reveals that the 
veteran complained of back pain after repetitively lifting 
items at work.  X-rays were normal, and the diagnosis was 
lumbosacral strain.

A July 2002 VA medical record noted that the veteran 
complained of low back pain on the left lower side for 2 
weeks.  The diagnosis was lumbar strain.

A September 2002 Report of Medical Examination (Reserve 
Enlistment) reported that clinical evaluation of the spine 
was normal.  A March 2003 Pre-Deployment health assessment 
noted that the veteran was not deployable due to knee and 
back problems.  

Private records dated in January 2004 reveal that the veteran 
injured her back on January 13, 2004 while at a civilian 
occupation.  The diagnosis was lumbosacral strain.  A May 
2004 private record also noted lumbosacral strain.  A January 
2005 VA record noted mechanical back pain.  

At a June 2005 VA joints examination, physical examination of 
the veteran's spine revealed normal lumbar lordosis and good 
muscle tone; X-rays of the lumbar spine were normal.  The 
diagnosis was a normal lumbar spine.

The June 2005 VA examination, the most recent evidence of 
record, found that the veteran's lumbar spine was normal.  
Even assuming that the veteran does have lumbosacral strain, 
the Board observes that the competent evidence of record does 
not demonstrate that the veteran has a chronic low back 
disability related to service.  No objective findings of back 
disability were noted during service, and the veteran denied 
having back pain in June 2000, near the time of her discharge 
from service.  Moreover, no health professional has linked 
any low back disability, including lumbosacral strain, to the 
veteran's military service.

In short, the preponderance of the evidence is against the 
claim, as the competent evidence of record does not 
demonstrate that the veteran had a low back disability during 
service, and no health professional has linked a current low 
back disability to the veteran's service.

II.  Left hip

While a service medical record did note that the veteran had 
a bruised left thigh, a review of the evidence reveals that 
the veteran has no current left hip disability.  In this 
regard, the Board notes that the June 2005 VA examiner 
specifically indicated that the veteran had a normal left 
hip.  As a service connection claim requires, at a minimum, 
medical evidence of a current disability, the veteran's claim 
for service connection for a left hip disability must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Even assuming that the veteran has left hip pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, can not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In short, service connection for 
a left hip disability is not warranted.

Conclusion

While the Board does not doubt the sincerity of the veteran's 
belief regarding her low back and left hip claims, and the 
veteran's statements and Board hearing testimony in this 
regard have been reviewed, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a left hip disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


